PER CURIAM.
We reverse the order granting the State of Georgia, Department of Human Resources, leave to intervene to assert a lien in this cause after the final judgment in this case had been affirmed on appeal and the mandate had issued.
The rule regarding postjudgment interventions has been well established, absent an exception, not present here, “intervention may not be allowed after final judgment”. Dickinson v. Segal, 219 So.2d 435, 436 (Fla.1969) (footnote omitted); see also Wags Transp. Sys., Inc. v. City of Miami Beach, 88 So.2d 751, 752 (Fla.1956); Fla. R. Civ. P. 1.230.
Reversed.